EXHIBIT 21.1 Superior uniform group, Inc. LIST OF SUBSIDIARIES As of December 31, 2016, the Registrant directly or indirectly owned the following subsidiaries: Fashion Seal Corporation Nevada The Office Gurus, LLC Florida SUG Holding Cayman Islands The Office Gurus LTDA. De C.V., a subsidiary of SUG Holding and Fashion Seal Corporation El Salvador The Office Masters, LTDA. De C.V., a subsidiary of SUG Holding and Fashion Seal Corporation El Salvador The Office Gurus, Ltd., a subsidiary of SUG Holding and Fashion Seal Corporation Belize Power Three Web Ltda., a wholly owned subsidiary of SUG Holding Costa Rica Superior Sourcing, a wholly owned subsidiary of SUG Holding Cayman Islands BAMKO, LLC Delaware BAMKO Importação, Exportação e Comércio de Brindes Ltda. Brazil a subsidiary of BAMKO, LLC and SUG Holding Worldwide Sourcing Solutions Limited Hong Kong a wholly owned subsidiary of BAMKO, LLC Guangzhou Ben Gao Trading Limited China a wholly owned subsidiary of Worldwide Sourcing Solutions Limited BAMKO India Private Limited India a 99%-owned subsidiary of BAMKO, LLC BAMKO UK, Ltd. United Kingdom a wholly owned subsidiary of BAMKO, LLC
